WATER RESOURCES BOARD — AUTHORITY CONCERNING WELL SERVICE COMPANIES Mud and storage pits on the company yard of well service companies containing wastes are subject to the jurisdiction of the Oklahoma Water Resources Board and the company must obtain a permit for such pits, that the Oklahoma Water Resources Board has authority to issue a waste hauler's permit to well service companies who transport industrial waste, and that the Oklahoma Water Resources Board has the responsibility to insure that industrial wastes transported by well service companies are not disposed of in such a fashion as to pollute the waters of the State.  The Attorney General has received your request for an opinion wherein you, in effect, ask the following questions: 1. Do the mud and storage pits on the company yard of well service companies fall under the jurisdiction of the Oklahoma Water Resources Board? 2. Does the Oklahoma Water Resources Board have authority to issue a Waste Hauler's Permit to well service companies? 3. Does the Oklahoma Water Resources Board have any control over the final disposal site of salt water brines and other waste hauled by well service companies? Title 82 O.S. 926.1 [82-926.1] et seq. (1975) sets forth the pollution remedies available to the Oklahoma Water Resources Board. 82 O.S. 926.4 [82-926.4] prohibits pollution, delineates certain activities requiring a permit from the Board, and reads in pertinent part as follows: "B. It shall be unlawful for any person to carry on any of the following activities without first securing such permit from the Board, as is required by it, for the discharge of all industrial wastes which are or may be discharged thereby into the waters of the state: "1. The construction, installation, modification or operation of any industrial disposal system or part thereof or any extension or addition thereto;" 82 O.S. 926.1 [82-926.1] contains certain definitions and reads in pertinent part as follows: "Wherever used in this act the following terms shall have the respective meanings hereinafter set forth or indicated, unless the context otherwise requires: ". . . "4. 'Treatment works' means any plant, disposal field, lagoon, dam, pumping station, incinerator or other works used for the purpose of treating, stabilizing or holding wastes.  "5. 'Disposal system' means a system for disposing of wastes, and includes sewerage systems and treatment works." As regards your first question it would seem that the mud and storage pits on the company yard of a well service company to the extent they contain wastes would come within the definition of treatment works set forth in 82 O.S. 926.1 [82-926.1](4), and consequently constitute a part of the disposal system as defined in Subsection (5). It would therefore follow that the well service company would need a permit from the Oklahoma Water Resources Board for such mud and storage pits under the requirements of 82 O.S. 926.4 [82-926.4](B)(1). The authority of the Board to issue such permits is clearly set forth in 82 O.S. 926.3 [82-926.3] (1975) which reads in part as follows: "The Oklahoma Water Resources Board shall have and is hereby authorized to exercise the following powers and duties: ". . . "7. To adopt, modify, repeal, promulgate and enforce rules and regulations implementing or effectuating the powers and duties of the Board under this act; ". . . "10. To issue, continue in effect, revoke, modify or deny, under such conditions as it may prescribe, to prevent, control or abate pollution, permits for the discharge of wastes into the waters of the state, and for installation, modification or operation of industrial disposal systems or any parts thereof; "11. To exercise all incidental powers which are necessary and proper to carry out the purposes of this act." A plain reading of the above sections would dictate that your first question be answered in the affirmative. Mud and storage pits on the company yard of a well service company containing wastes are within the jurisdiction of the Oklahoma Water Resources Board and subject to the permit requirements of 82 O.S. 926.4 [82-926.4] (1975).  Pursuant to the specific authority granted the Oklahoma Water Resources Board under 82 O.S. 926.3 [82-926.3] (1975), subparagraph 7, to implement and effectuate pollution remedies, it has promulgated certain permit requirements under Chapter 5 of the Board's Rules and Regulations of 1973, with Section 505.1 reading in pertinent part as follows: "Who needs a permit? ". . . "B. Any person hauling or transporting any industrial waste for the purpose of disposing of such waste shall also secure a permit from the Board before commencing such activity." A plain reading of this rule renders an affirmative reply to your second question. Well service companies must secure a permit from the Oklahoma Water Resources Board in order to haul industrial wastes.  As regards your third question, it is clear that the Oklahoma Water Resources Board has not only the authority but the responsibility to insure that salt water brines and other waste hauled by well service company trucks are not disposed of in a site which would pollute the waters of the State of Oklahoma. As the Legislature set forth in the Declaration of Policy found at 82 O.S. 926.2 [82-926.2] (1975), the Oklahoma Water Resources Board as well as all other state agencies are mandated to protect the waters of the State. 82 O.S. 926.2 [82-926.2] reads as follows: "Whereas the pollution of the waters of this state constitutes a menace to public health and welfare, creates public nuisances, is harmful to wildlife, fish and aquatic life, and impairs domestic, agricultural, industrial, recreational and other legitimate beneficial uses of water, and whereas the problem of water pollution of this state is closely related to the problem of water pollution in adjoining states, it is hereby declared to be the public policy of this state to conserve the waters of the state and to protect, maintain and improve the quality thereof for public water supplies, for the propagation of wildlife, fish and aquatic life and for domestic, agricultural, industrial, recreational and other legitimate beneficial uses; to provide that no waste be discharged into any waters of the state without first being given the degree of treatment necessary to protect the legitimate beneficial uses of such waters, to provide for the prevention, abatement and control of new or existing water pollution; and to cooperate with other agencies of this state, agencies of other states and the federal government in carrying out these objectives." Of course the ultimate control which the Board could exercise in regulating the final disposal site of wastes hauled by well service companies would be the utilization of the provisions of 82 O.S. 926.7 [82-926.7] (1975), which provide for notice, hearings, and orders directing compliance by the Board, as well as criminal and/or injunctive relief pursuant to 82 O.S. 926.10 [82-926.10] (1975). In this regard it should be noted that all other existing remedies remain in full force and effect pursuant to the specific language of 82 O.S. 926.12 [82-926.12] (1975) providing that the relief involved in the pollution remedies sections are additional and cumulative to other laws. It is therefore apparent that your third question must also be answered in the affirmative. The Oklahoma Water Resources Board does have control over the final disposal sites for salt water brines and other waste hauled by well service company trucks inasmuch as it is its responsibility and duty to insure that disposal in such sites will not cause pollution of the waters of the State.  These duties must, of course, be harmonized with the responsibilities of other state and federal regulatory agencies regarding this subject, particularly those of the State Department of Health pertaining to the disposal of solid and hazardous wastes delineated in the Oklahoma Solid Waste Management Act, 63 O.S. 2251 [63-2251] et seq. (1971), as amended, and the Oklahoma Corporation Commission as delineated in Title 52 of the Oklahoma Statutes.  It is, therefore, the opinion of the Attorney General that each of your questions be answered in the affirmative. Mud and storage pits on the company yard of well service companies containing wastes are subject to the jurisdiction of the Oklahoma Water Resources Board and the company must obtain a permit for such pits, that the Oklahoma Water Resources Board has authority to issue a waste hauler's permit to well service companies who transport industrial waste, and that the Oklahoma Water Resources Board has the responsibility to insure that industrial wastes transported by well service companies are not disposed of in such a fashion as to pollute the waters of the State.  (JAMES R. BARNETT) (ksg) ** SEE: OPINION NO. 79-205 (1979) **Disposition: ** SEE: OPINION NO. 79-205 (1979) **